341 F.2d 295
Clarence E. WHALEY, Plaintiff,v.Edward CAVANAUGH (Badge 1024) and Any Person Who Conspired to Deprive Plaintiff of Rights, Privileges and Immunities Guaranteed by the Constitution, et al., Defendants.
No. 19122.
United States Court of Appeals Ninth Circuit.
February 8, 1965.

Appeal from the United States District Court for the Northern District of California, Southern Division; Albert C. Wollenberg, Judge.
Clarence E. Whaley, in pro. per.
Thomas M. O'Connor, City Atty., George Agnost, Deputy City Atty., San Francisco, Cal., for defendants.
Before MADDEN, Judge of the Court of Claims, and HAMLEY and KOELSCH, Circuit Judges.
PER CURIAM:


1
The Judgment of the district court is affirmed for the reasons stated in its memorandum opinion filed November 14, 1963, reported in 237 F. Supp. 900.